Citation Nr: 0931930	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  96-45 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for status-post medial meniscectomy of the left knee.

2.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1995, September 1997, December 2003, 
and September 2005 rating decisions by Regional Office s(ROs) 
of the Department of Veterans Affairs (VA).  

The procedural posture of this case shows that initially, the 
Veteran appealed an August 1995 rating decision by the RO in 
Baltimore, Maryland, that granted service connection for 
several disabilities, including a left knee disorder - rated 
as 10-percent disabling, uterine fibroid tumors and status-
post excision of a ganglion cyst from the right wrist both 
rated at the noncompensable (i.e., 0-percent) level, 
retroactively effective from August 1, 1994. The Veteran also 
disagreed with RO denials of service connection for a 
duodenal ulcer, a right knee disorder, a sinus disorder, and 
an eye disorder. In February 1997, the Veteran withdrew her 
claims for a higher rating for her right wrist disorder and 
for service connection for an eye disorder.

In September 1997, the Baltimore, Maryland, RO granted 
service connection for chronic sinusitis and ligament damage 
in the right knee; and a higher 10 percent rating for uterine 
fibroids. Those claims remained pending on appeal. See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating unless he 
or she expressly indicates otherwise). 

In February 1999, the Veteran's claims file was transferred 
to the RO in Washington, DC, and then to the RO in 
Pittsburgh, Pennsylvania. In December 2003, the Pittsburgh RO 
confirmed and continued the ratings and the Veteran continued 
to appeal. In September 2005, the Veteran was granted a 
temporary 100 percent rating for her left knee disability 
under 38 C.F.R. § 4.30 from October 6, 2004 to November 30, 
2004 following knee surgery.

In a May 2006 decision, the Board granted a higher initial 30 
percent rating for the uterine fibroids from August 1, 1994 
to April 22, 2002. The Board remanded the claims for service 
connection for a duodenal ulcer, and an initial rating higher 
than 10 percent for status-post medial meniscectomy of the 
left knee to the Appeals Management Center (AMC) in 
Washington, DC via the RO. 


REMAND

The Veteran's remaining claims have endured a very lengthy 
delay and for that the Board apologizes.  Regrettably though, 
further development is still required in this appeal. 

As mentioned in the introduction, in May 2006, the Board 
remanded the remaining issues on appeal, an initial rating 
higher than 10 percent for status-post medial meniscectomy of 
the left knee, and service connection for a duodenal ulcer, 
to the AMC via the RO for additional development. 

An Initial Rating for Status-post Medial Meniscectomy of the 
Left Knee

In the body of the May 2006 Board remand, it was mentioned 
that a March 2005 VA medical examination had shown arthritis 
of the left knee, and that the examination report had been 
unclear as to whether there was actually any instability of 
the Veteran's left knee.  The Board stated that in light of 
the X-ray evidence of left knee arthritis, and if upon a 
further clarification examination there was indeed 
instability of the left knee, that in addition to an 
instability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257, the RO should consider whether a separate rating 
was available for the Veteran's left knee disorders, for 
arthritis under DCs 5003-5010.  Also potentially separate 
ratings should be considered for limitation of flexion of a 
leg, DC 5260, and limitation of extension of a leg, DC 5261, 
since in certain instances a veteran may receive separate 
ratings as, but as mentioned, only if there is also 
instability of the knee joint. See VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 
1998), and VAOGPREC 9-2004 (September 17, 2004).  The Board 
also requested in the remand that a VA medical examiner 
discuss the extent and etiology of the X-ray findings of 
arthritis. 

Review of an April 2009 VA orthopedic examination report 
indeed shows evidence of left knee instability, described as 
mild valgus and varus instability.  Also, the examination 
report is absent information regarding the etiology of the 
Veteran's left knee arthritis as had been requested.  While a 
supplemental statement of the case (SSOC) was issued by the 
AMC in June 2009, that SSOC does not include consideration of 
potential separate ratings for arthritis and limitation 
extension and flexion of the left knee in light of the 
clinical evidence of left knee instability, as had been 
requested by the Board in the May 2006 remand. 

It is noted that consideration of separate ratings for the 
Veteran's left knee disability are inextricably intertwined 
with his claim for a higher rating in that they may impact 
one another, and since there should not be piecemeal 
decision-making on appellate litigation. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Service Connection for a Duodenal Ulcer 

As mentioned in the May 2006 Board remand, medical evidence 
from a July 2003 examination was unclear as to whether 
gastric hyperacidity and status-post helicobacter 
gastroenteritis were causally or etiologically related to the 
Veteran's service in the military or medications used for her 
service connected left knee pain. The Veteran has asserted 
she has stomach symptoms associated with knee pain medication 
that she uses.  It is noted that the Board must review all 
issues reasonably raised from a liberal reading of all 
documents in the record.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  It is also important to note that under section 
38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately 
due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310(a).  In addition, where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc). 

Review of the record shows that while a VA gastrointestinal 
examination was performed in May 2009, the report is absent 
for discussion indicating whether the Veteran's 
gastrointestinal pathology, particularly the status-post 
helicobacter gastroenteritis, is related to medication used 
for the Veteran's service connected left knee disorder. 

With respect to both of the issues remaining on appeal, there 
is not full compliance with the May 2006 Board remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for 
compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who performed the 
orthopedic examination of the Veteran's left 
knee in April 2009 should be requested to 
render an addendum to the examination 
report, specifying the etiology of the 
Veteran's left knee arthritis.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner is asked to offer 
a rationale for any opinion expressed.  If, 
for whatever reason, it is not possible to 
have that same VA examiner comment further, 
then obtain a medical opinion instead from 
an orthopedist equally qualified to make 
this determination.  (Note: if the latter 
situation arises, this may require having 
the Veteran reexamined.)

2.  The VA gastrointestinal examiner who 
performed the gastrointestinal examination 
in May 2009 should be requested to render an 
addendum to the examination report.  The 
examiner is requested to determine "Is it 
at least as likely as not (50% probability 
or greater) that the Veteran's 
gastrointestinal pathology, including 
status-post helicobacter gastroenteritis, is 
due to or chronically worsened by medication 
used for her service-connected left knee 
disability."  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner is 
asked to offer a rationale for any opinion 
expressed.  If, for whatever reason, it is 
not possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a gastroenterologist 
equally qualified to make this 
determination.  (Note: if the latter 
situation arises, this may require having 
the Veteran reexamined.)

3. Then readjudicate the claim of an initial 
rating higher than 10 percent for status-
post medial meniscectomy of the left knee 
considering separate disability evaluations, 
if applicable, pursuant to VAOGCPREC 23-97 
(July 1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (Aug. 14, 1998), and 
VAOGPREC 9-2004 (September 17, 2004); also 
readjudicate service connection for a 
duodenal ulcer, with express consideration 
of the provisions of 38 C.F.R. § 3.310(a) 
(2008) and the holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the June 2009 supplemental 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




